The opinion of the court was delivered,
by Agnew, J.
This is an attempt to impale an honest debt on the sharp points of the law, which ought not to succeed, and we think the corrective power of the court is- sufficient to prevent it. The president judge of the court below struck at the root of the chief objections when he said he would treat the action as amended, and as now in the name of the township of Heidelberg. He had abundant evidence before him to justify the amendment, and ample authority also to be found in the following cases: Barnet v. School Directors, 6 W. & S. 48; Prescott v. Burgess, &c., of Duquesne, 12 Wright 118; Robertson & Co. v. Reed, 11 Id. 115; Barnhill v. Haigh, 3 P. F. Smith 165. If not entered on the record, and if necessary, the amendment can yet be made.
The debt set forth in the bond was clearly a debt of the township for money borrowed for and used by it, although the paper was informally drawn and signed. With the accompanying minutés of the board and the testimony the bond was competent evidence, however, of the debt: Anderson v. Hamilton Township, 1 Casey 75; McLain v. Snyder Tp. Sch. Dist., 2 Jones 204; School Directors v. McBride, 10 Harris 215; Magill v. Kauffman, 4 S. & R. 317; Roberts v. Austin, 5 Whart. 315. Debt. as well as assumpsit lies for a certain and definite sum of money.
The court was right also in saying that this claim was against the township, as such, and not against the school district. The money was borrowed under certain local acts, Pamph. L. (1864) 1002, Id. (1865) 723, for military, not school purposes; and the school directors were merely authorized by these acts to perform a special duty outside of their proper duties prescribed by the school laws. The debt was therefore a debt against the township and not the school district. But the learned judge has so well stated and defended his positions it is unnecessary to say more.
The judgment is affirmed.